UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: March 31, 2014 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to ————— ISSUER DIRECT CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 1-10185 26-1331503 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 500 Perimeter Park Drive, Suite D, Morrisville NC 27560 (Address of Principal Executive Office) (Zip Code) (919) 481-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) ¨YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date 2,048,939 shares of common stock were issued and outstanding as of May 7, 2014. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 3 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 4 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2014 and 2013 5 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II – OTHER INFORMATION Item 1.
